Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15-16 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 3 there is no antecedent basis for plural “ramps”.  In claim 15, the legs are a double inclusion since they were already introduced in claim 13.  In claims 19-20 there is no antecedent basis for “when the arms have been drawn in” and “before the arms are drawn in”.  The claims were examined as best understood.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubogochi (US 4,952,106).
In regards to claims 1-2 and 4-8, Kubogochi discloses a grommet comprising a body (12) having an inner surface (at 10); a collar (11); a plurality of legs (12a) extending from the body; a plurality of arms (15) extending from the body at a flexure joint (column 6, lines 6-7) and with an inner surface flush with the body inner surface in a first state (see Fig. 5) and with an angled surface (15a) and a first engagement ramp (15b); wherein the arms are moveable between the first state and a second state at a flexure joint (column 6, paragraph beginning line 44); the angled surfaces are flush with the outer wall in the second state since the “second state” is undefined; the arms are surrounded by an opening and windows (21) disposed along the sides of the arms; longitudinal slots (13, 13’) separate the legs;  the legs are inwardly canted (see figs 4 and 6 for example); and there are only two arms.
In regards to claims 9-11, Kubogochi discloses a grommet removal tool (P) comprising: a head (23) with a surface, a base (at one end) and a tip (at an opposite end); a neck (17) extending from the base at a shoulder (24); a collar (16); a shaft (18); a plurality of wings (25) extending from the shaft defining engagement ramps (at their outer surface); the diameter of the base of the head is greater than the neck and the collar is greater than the diameter of the neck (see Figs. 1 and 2 for example); since only the tool is claimed the engagement ramps would be capable of engagement with at least some ramps on arms of a grommet; and the wings are intermediate a lateral stop (22) and the head.

s 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 6,616,479).  Jones discloses a grommet removal assembly comprising: a grommet (10) including a body (14), a plurality of arms (16) extending from the body defining first engagement ramps (44), and a plurality of legs (18) extending from the body; and a grommet removal tool (12) includes a shaft (22), a plurality of wings (28) extending from the shaft defining a plurality of second engagement ramps (30); wherein the second engagement ramps engage with the first engagement ramps to draw the arms inward (Fig. 9); inner surfaces of the arms are flush with an inner surface of the body in a first state (Fig. 8) and not flush in a second state (Fig. 9); the grommet removal tool includes a head (24) inserted through an opening defined by the legs when the engagement ramps engage (Fig. 9); and the arms further include angled surface (at 17) which are angled relative to the engagement ramps.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 8,245,367) in view of Kubogochi (US 4,952,106).  In considering the second embodiment of Kato as seen in Figs. 7-15B, Kato disclose a grommet removal assembly (10a) comprising a grommet (30) and a grommet removal tool (40).  The grommet comprises: a body (30) having an inner surface (23d); a collar (21); a plurality of arms (35) extending from the body at a flexure joint and with an inner surface flush with the body inner surface in a first state (see Fig. 13A) and with an angled surface (35a) and a first .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Kubogochi as applied to claim 1 above, and further in view of Yamamoto (US 9,115,743).  Yamamoto discloses a .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kirchen (US 7,033,121) shows another example of a grommet with arms and legs.  The other references are cited as general interest.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677